Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on March 12th 2021.

The application has been amended as follows: 

	Claims 19-24, 27 and 29-31 are cancelled.
	Claims 2, 3, 6, 9, 10, 12-18, 25 and 32 are amended as follows:
	
2.	A catheter device for positioning a guidewire across an occluded portion of a vessel, the catheter device comprising:
an elongate catheter body having a central lumen and a steerable distal end, the steerable distal end comprising a scaffold including a narrow solid band that extends longitudinally along the elongate catheter body;
a rotatable distal tip comprising one or more channeled flutes extending around the rotatable distal tip so as to form a plurality of cutting edges, wherein the steerable distal end is configured to controllably deflect the rotatable distal tip;
a driveshaft extending within the central lumen of the elongate catheter body and configured to rotate the rotatable distal tip, the driveshaft configured to move longitudinally in a distal direction relative to the elongate catheter body to cause at least a portion of the rotatable distal tip to extend from a protected position inside the elongate catheter body to an exposed position outside of the elongate catheter body, wherein a force applied to the driveshaft in a distal direction relative to the elongate catheter body causes the elongate catheter body to bend toward the narrow solid band and to activate the steerable distal end; and
a proximal handle region including a control for rotating the driveshaft 

3.	The catheter device of claim 2, wherein an outer diameter of the rotatable distal tip is the same as an outer diameter of the elongate catheter body.

6.	The catheter device of claim 2, further comprising a second control on the proximal handle region configured to deflect the steerable distal end 

9.	The catheter device of claim 2, wherein the driveshaft comprises a braided shaft.

10.	The catheter device of claim 2, further comprising a seal positioned between the driveshaft and the elongate catheter body.

12.	The catheter device of claim 2, wherein the proximal handle region further includes a luer connector thereon configured to provide access to the central lumen for fluid flush and entry of the guidewire.

13.	The catheter device of claim 12, wherein the luer connector includes a threaded or lockable region.

14.	The catheter device of claim 12, wherein the luer connector includes a flanged opening.

15.	The catheter device of claim 2, wherein the rotatable distal tip is configured to self-center the catheter within a true lumen of the vessel.

16.	The catheter device of claim 2, wherein the scaffold further comprises a plurality of slits in a region neighboring the narrow solid band.

17.	The catheter device of claim 16, wherein the plurality of slits extend substantially transverse to a longitudinal axis of the catheter.

18.	The catheter device of claim 16, wherein the plurality of slits form a zig-zag pattern.

25.	The catheter device of claim 2, wherein the narrow solid band extends longitudinally along a first side of the elongate catheter body, wherein the narrow solid band is configured to bend such that a second side of the scaffold opposite the first side expands.
32.	The catheter device of claim 2, wherein the driveshaft is further configured to move longitudinally in a proximal direction relative to the elongate catheter body to cause the rotatable distal tip to retract from the exposed position outside of the elongate catheter body to the protected position inside the elongate catheter body.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the catheter device as recited in the allowed claims.  For example, To et al. (US 2009/0024085) disclose the catheter device as made of record in the Office action mailed December 7th 2020.  However, To et al. fail to disclose that the rotatable distal tip can extend from the elongate catheter body in response to longitudinal movement of the driveshaft.  The prior art of record fails to make obvious this missing feature in To et al. in a manner that would allow longitudinal movement of the driveshaft to cause bending of the elongate catheter body toward the narrow solid band of the scaffold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771